Citation Nr: 1733041	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities. 

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to September 1971, to include service in the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Houston, Texas.

In April 2017, the Veteran testified at a hearing using videoconference facilities before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

In a January 2008 decision, the RO denied service connection for peripheral neuropathy for both the upper and lower extremities, bilaterally.  This determination was confirmed in an October 2008 RO decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

The Veteran's medical records contain references to peripheral neuropathy related to his service-connected diabetes mellitus (DM), both before and after the DM was diagnosed.  

There are no complaints of peripheral neuropathy (PN) symptoms or record treatment for PN in the Veteran's service treatment records (STRs).  

In an August 1972 treatment record, an examiner at the VA in Shreveport recorded "paresthesias in both hands," during an appointment with the Veteran.  The Board notes that this evidence falls within one year of the Veteran's separation from active duty in September 1971.  

In April 2004, there is a medical notation from an appointment at the VA that the Veteran complained of continuing tingling in both lower extremities after a recent fall, and pain that radiates down the right leg.  

In a June 2004 medical appointment note, the medical professional noted that the Veteran complained of "tingling in right leg" after a recent fall.  

In a VA examination for diabetes dated September 20, 2006, the examiner noted symptoms of PN present, specifically listing paresthesias of upper and lower extremities.  

In another September 2006 VA examination for peripheral nerves, the VA examiner diagnosed "no clinical evidence of peripheral neuropathy of upper and lower extremities found on examination."  The related medical opinion stated that the Veteran had a "normal sensory examination" and "there was no evidence of peripheral neuropathy on exam."  

In the Veteran's written statement dated March 2008 he explains, "I experience tingling and numbness on a daily basis in all of my extremities. I never denied this as the rating decision states."

In a February 2009 appointment record, a notation indicates that the examiner informed the Veteran that tingling in his feet can be attributed to elevated blood sugar.  

At a December 2011 appointment, the Veteran explained that he had been suffering from PN in upper and lower extremities "for a while now."  

At the Veteran's hearing in April 2017 he explained he has tingling and burning mostly on his left side but it is much worse since his stroke and it is difficult to walk far.   

The Veteran was afforded several VA examinations in April 2017, including a central nervous system examination (which excludes peripheral neuropathy), however the examiners did not include a specific peripheral nerves C&P examination.  

Given the record of complaints over the years of symptoms which could be attributed to peripheral neuropathy, to include as secondary to DM, and the lack of a recent medical examination and opinion specifically evaluating the peripheral nerves, the Board has determined that a VA examination is warranted to address any related discrepancies in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the peripheral nerves.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address whether the Veteran currently has peripheral neuropathy of the upper and/or lower extremities, either as an independent disability, or as secondary to the Veteran's service-connected diabetes mellitus or any of the Veteran's other service-connected disabilities.  The examiner should also address whether or not the Veteran has had peripheral neuropathy at any time since separation from service in September 1971.  

For any peripheral nerves disability diagnosis found, the examiner should indicate whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was: 

(a)  related to the Veteran's active service or;   

(b)  caused by or aggravated by the Veteran's service-connected diabetes mellitus, or any of the Veteran's other service-connected disabilities.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of peripheral neuropathy symptoms in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  After undertaking any necessary additional development, readjudicate the peripheral neuropathy issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




